Citation Nr: 1825685	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of a laceration to the right middle finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983, as well as later Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  This matter is currently under the jurisdiction of the Salt Lake City RO.

In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  At that time, he waived RO review of evidence received since the statement of the case.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, residuals of a laceration to the right middle finger, to include scarring, are etiologically related to the Veteran's service.  


CONCLUSION OF LAW

Residuals of a laceration to the right middle finger are related to service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the claims for service connection for residuals of a laceration to the right middle finger.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Claim

The Veteran contends, per his June 2015 Board hearing testimony, that while stationed in Italy, he was involved in an altercation with a local civilian who lacerated his right middle finger with a broken beer bottle.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).

In a January 2014 memorandum, the RO determined that the Veteran's service treatment records were unavailable and records from his later Reserve service do not document any complaints regarding his right middle finger.  However, during the June 2015 Board hearing, the Veteran clarified the circumstances surrounding the injury and explained that service medical treatment was not available at that time.  His mother also testified that he had phoned her shortly after the injury and informed her of the circumstances.  He has also provided multiple credible lay statements regarding the incident and a contemporaneous photograph of his right middle finger.
 
An October 2012 VA medical provider noted a diagnosis of distal flexor/extensor tendon weakness of the right third finger, with bony enlargement.  In addition, a November 2013 VA medical provider, who reviewed the in-service photograph of the finger, found that the Veteran had right middle finger pain and scarring, status post remote injury while in-service.  

Given the Board's determination that the Veteran lacerated his right middle finger during service, the medical evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for his residuals of a laceration to the right middle finger, to include scarring, is warranted.



ORDER

Service connection for residuals of a laceration to the right middle finger, to include scarring, is granted.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


